Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-10, 12-21, 23-25, 27-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wildeman, U.S. Patent Application Publication No. 2004/0087230.
Wildeman discloses an article of apparel such as a shoe.  The shoe can be made from a nonwoven thermoplastic material.  Scraps from making the nonwoven which makes up the shoe can be recycled to form additional textile fibers which can be used to make articles of apparel such as shoes.  See abstract as well as paragraph 0008.  The textile made from the recycled textile can comprise all thermoplastic polymer without a second polymer.  See paragraph 0029.  The thus formed nonwoven textiles can be used to make the upper portion of a shoe, as well as being bonded to the sole and other areas of the shoe.  See paragraph 0019.   .  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 22, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wildeman, U.S. Patent Application Publication No. 2004/0087230 in view of Dua et al, U.S. Patent Application Publication No. 2006/0276095.
 Wildeman discloses an article of apparel such as a shoe.  The shoe can be made from a nonwoven thermoplastic material.  Scraps from making the nonwoven which makes up the shoe can be recycled to form additional textile fibers which can be used to make articles of apparel such as shoes.  See abstract as well as paragraph 0008.  The textile made from the recycled textile can comprise all thermoplastic polymer without a second polymer.  See paragraph 0029.  The thus formed nonwoven textiles can be used to make the upper portion of a shoe, as well as being bonded to the sole and other areas of the shoe.  See paragraph 0019.   
Wildeman differs from the claimed invention because it does not disclose that the thermoplastic polymer is polyurethane and does not disclose the particular types of bonding set forth in claim 26.
However, Dua discloses at paragraph 0031 that any thermoplastic polymer, (one which is capable of being spunbond or meltblown), can be used to form nonwoven fabrics for footwear.  Dua teaches that thermoplastic polyurethane is a suitable material for forming 
Therefore, it would have been obvious to have employed differential bonding and to have employed thermoplastic polyurethane as taught by Dua in view of the teaching of Dua that the thermoplastic polyurethane produces a material which is recyclable, (see paragraph 0035), and to provide the desired appearance and structure to the shoe through  the bonding techniques.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2006328221 discloses thermoplastic polyurethane compositions having excellent recyclability and suitable for use in forming nonwoven fabrics but does not disclose employing the recycled polyurethane to make nonwovens to use in making shoes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789